        Case 1:18-cr-00723-PGG Document 210
                                        209 Filed 06/02/20
                                                  05/29/20 Page 1 of 1




THE LAW F IRM OF

C ÉSAR            DE      C ASTRO , P.C.                                    7 World Trade Center, 34th Floor
                                                                            New York, New York 10007

                                  A T TO R N E Y A T L A W                  646.200.6166 Direct
                                                                            212.808.8100 Reception
                                                                            646.839.2682 Fax
                                                                            www.cdecastrolaw.com




May 29, 2020

Via ECF
The Honorable Paul G. Gardephe
U.S. District Judge
United States Courthouse
Southern District of New York
40 Foley Square                                                   June 2, 2020
New York, New York 10007

               Re:     United States v. Loren Piquant, 18 Cr. 723 (PGG)
Dear Judge Gardephe,

Ms. Piquant is scheduled to be sentenced by the Court on June 22, 2020. Pursuant to the Court’s
April 22, 2020 order, the defense sentencing submission is due on June 1, 2020, and the
government’s on June 8, 2020.

I write to respectfully request a modest modification to the above schedule to permit the defense
submission to be submitted on Friday, June 5, 2020, and the government’s sentencing
submission due on Friday, June 12, 2020. I need the additional time in order to complete her
sentencing submission because I have had two unexpected filings due in other matters this past
week and I am attempting to schedule an additional legal call with my client who is housed at the
MCC, in order for to her assist me with sentencing arguments and to further discuss the PSR.
Thank you.

Respectfully submitted,


César de Castro
